OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Whether an officer had a reasonable belief that the subject of the arrest warrant was in the home so as to demand entry into the residence is a mixed question of law and fact, which, if supported by record evidence, is beyond further review by this Court (see generally People v Francois, 14 NY3d 732 [2010]). We conclude that record evidence exists to support the determinations of the courts below.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.